 



EXHIBIT 10.12
WARRANT NO. 2005-2A
To Purchase Shares of Common Stock
of
SUTURA, INC.
     This Warrant and the Securities issuable upon exercise of this Warrant have
not been registered under the Securities Act of 1933 (the “1933 Act”) or under
any state securities or “Blue Sky” laws (“Blue Sky Laws”). No transfer, sale,
assignment, pledge, hypothecation or other disposition of this Warrant or the
Securities issuable upon exercise of this Warrant or any interest therein may be
made except (a) pursuant to an effective registration statement under the 1933
Act and any applicable Blue Sky Laws or (b) if the Corporation has been
furnished with an opinion of counsel for the holder, which opinion and counsel
shall be reasonably satisfactory to the Corporation, to the effect that no
registration is required because of the availability of an exemption from
registration under the 1933 Act and applicable Blue Sky laws.
     THIS CERTIFIES THAT, for good and valuable consideration Whitebox Hedged
High Yield Partners, L.P., a British Virgin Islands limited partnership (the
“Holder”), or the Holder’s registered assigns, is entitled to subscribe for and
purchase from Sutura, Inc., a Delaware corporation (the “Corporation”), at any
time on or after September 7, 2005, to and including September 7, 2010, the
number of fully paid and nonassessable shares of the Common Stock of the
Corporation computed below at the price per share computed below (the “Warrant
Exercise Price”), subject to the anti-dilution and price protection provisions
of this Warrant.
     The shares which may be acquired upon exercise of this Warrant are referred
to herein as the “Warrant Shares.” As used herein, the term “Holder” means the
Holder, any party who acquires all or a part of this Warrant as a registered
transferee of the Holder, or any record holder or holders of the Warrant Shares
issued upon exercise, whether in whole or in part, of the Warrant. The term
“Common Stock” means the common stock, $0.001 par value per share, of the
Corporation.
     This Warrant is subject to the following provisions, terms and conditions:
1. Computing the Number of Warrant Shares. The number of Warrant Shares that the
Holder may acquire upon the full exercise hereof (subject to adjustment as
otherwise provided by this Warrant) shall be equal to 510,115.
2. Computing the Warrant Exercise Price. The Warrant Exercise Price per share
shall be equal to $0.87, subject to adjustment as otherwise provided by this
Warrant.
3. Exercise for Cash or on Cashless Basis; Transferability.
     (a) The rights represented by this Warrant may be exercised by the Holder
hereof, in whole or in part (but not as to a fractional share of Common Stock),
by written notice of exercise (in the form attached hereto) delivered to the
Corporation at the principal office of the

 



--------------------------------------------------------------------------------



 



Corporation prior to the expiration of this Warrant and accompanied or preceded
by the surrender of this Warrant along with a check in payment of the Warrant
Exercise Price for such Warrant Shares.
     (b) In the alternative, payment may be made at the option of Holder by
instructing the Corporation to withhold from the shares of Common Stock to be
issued upon exercise of this Warrant a number of whole or fractional shares of
Common Stock equal to the number of shares for which the Warrant is being
exercised (including any shares to be surrendered) multiplied by the Warrant
Exercise Price per share, and then divided by the “Market Price” (as defined in
Section 10 below) of a share of Common Stock.
     (c) Except as provided in Section 9 hereof, this Warrant may not be sold,
transferred, assigned, hypothecated or divided into two or more Warrants of
smaller denominations, nor may any Warrant Shares issued pursuant to exercise of
this Warrant be transferred. In no event may this Warrant be transferred and
divided (without any exercise hereof) into any denomination(s) of less than 100
Warrant Shares.
4. Exchange and Replacement. Subject to Sections 3 and 9 hereof, this Warrant is
exchangeable upon the surrender hereof by the Holder to the Corporation at its
office for new Warrants of like tenor and date representing in the aggregate the
right to purchase the number of Warrant Shares purchasable hereunder, each of
such new Warrants to represent the right to purchase such number of Warrant
Shares (not to exceed the aggregate total number purchasable hereunder) as shall
be designated by the Holder at the time of such surrender. Upon receipt by the
Corporation of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and, in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of this Warrant, if mutilated, the Corporation will
make and deliver a new Warrant of like tenor, in lieu of this Warrant. This
Warrant shall be promptly canceled by the Corporation upon the surrender hereof
in connection with any exchange or replacement. The Corporation shall pay all
expenses, taxes (other than stock transfer taxes), and other charges payable in
connection with the preparation, execution, and delivery of Warrants pursuant to
this Section 4.
5. Issuance of the Warrant Shares.
     (a) The Corporation agrees that the Warrant Shares shall be and are deemed
to be issued to the Holder as of the close of business on the date on which this
Warrant shall have been surrendered and the payment made for such Warrant Shares
as aforesaid. Subject to the provisions of paragraph (b) of this Section 5,
certificates for the Warrant Shares so purchased shall be delivered to the
Holder within a reasonable time after the rights represented by this Warrant
shall have been so exercised, and, unless this Warrant has expired, a new
Warrant representing the right to purchase the number of Warrant Shares, if any,
with respect to which this Warrant shall not then have been exercised shall also
be delivered to the Holder.
     (b) Notwithstanding the foregoing, however, the Corporation shall not be
required to deliver any certificate for Warrant Shares upon exercise of this
Warrant except in accordance with exemptions from the applicable securities
registration requirements or registrations under

-2-



--------------------------------------------------------------------------------



 



applicable securities laws. Except as described in Section 11, nothing herein
shall obligate the Corporation to effect registrations under federal or state
securities laws. If registrations are not in effect and if exemptions are not
available when the Holder seeks to exercise the Warrant, the Warrant exercise
period will be extended, if need be, to prevent the Warrant from expiring, until
such time as either registrations become effective or exemptions are available,
and the Warrant shall then remain exercisable for a period of at least 30
calendar days from the date the Corporation delivers to the Holder written
notice of the availability of such registrations or exemptions. The Holder
agrees to execute such documents and make such representations, warranties and
agreements as may be required solely to comply with the exemptions relied upon
by the Corporation, or the registrations made, for the issuance of the Warrant
Shares.
6. Covenants of the Corporation. The Corporation covenants and agrees that all
Warrant Shares will, upon issuance, be duly authorized and issued, fully paid,
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof. The Corporation further covenants and agrees that during the
period within which the rights represented by this Warrant may be exercised, the
Corporation will at all times have authorized and reserved for the purpose of
issue or transfer upon exercise of the subscription rights evidenced by this
Warrant a sufficient number of shares of Common Stock to provide for the
exercise of the rights represented by this Warrant.
7. Anti-dilution Adjustments. The provisions of this Warrant are subject to
adjustment as provided in this Section 7. No adjustment shall be made pursuant
to this Section 7 if the same adjustment has already been made pursuant to
another provision of this Warrant.
     (a) Stock Splits, Dividends and Combinations. The otherwise applicable
Warrant Exercise Price shall be adjusted from time to time such that in case the
Corporation shall hereafter:
               (i) pay any dividends on any class of stock of the Corporation
payable in Common Stock or securities convertible into Common Stock;
               (ii) subdivide its then outstanding shares of Common Stock into a
greater number of shares; or
               (iii) combine outstanding shares of Common Stock, by
reclassification or otherwise;
then, in any such event, the Warrant Exercise Price in effect immediately prior
to such event shall (until adjusted again pursuant hereto) be adjusted
immediately after such event to a price (calculated to the nearest full cent)
determined by dividing (A) the number of shares of Common Stock outstanding
immediately prior to such event, multiplied by the then existing Warrant
Exercise Price, by (B) the total number of shares of Common Stock outstanding
immediately after such event (including in each case the maximum number of
shares of Common Stock issuable in respect of any securities convertible into
Common Stock), and the resulting quotient shall be the adjusted Warrant Exercise
Price per share. An adjustment made pursuant to this

-3-



--------------------------------------------------------------------------------



 



Subsection shall become effective immediately after the record date in the case
of a dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.
If, as a result of an adjustment made pursuant to this Subsection, the Holder of
any Warrant thereafter surrendered for exercise shall become entitled to receive
shares of two or more classes of capital stock or shares of Common Stock and
other capital stock of the Corporation, the Board of Directors (whose
determination shall be conclusive) shall determine the allocation of the
adjusted Warrant Exercise Price between or among shares of such classes of
capital stock or shares of Common Stock and other capital stock. All
calculations under this Subsection shall be made to the nearest cent or to the
nearest 1/100 of a share, as the case may be. In the event that at any time as a
result of an adjustment made pursuant to this Subsection, the holder of any
Warrant thereafter surrendered for exercise shall become entitled to receive any
shares of the Corporation other than shares of Common Stock, thereafter the
Warrant Exercise Price of such other shares so receivable upon exercise of any
Warrant shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to
Common Stock contained in this Section.
     (b) Mechanics of Adjustment for Stock Splits, Dividends and Combinations.
Upon each adjustment of the Warrant Exercise Price pursuant to Section 7(a)
above, the Holder of each Warrant shall thereafter (until another such
adjustment) be entitled to purchase at the adjusted Warrant Exercise Price the
number of shares, calculated to the nearest full share, obtained by multiplying
the number of shares specified in such Warrant (as adjusted as a result of all
adjustments in the Warrant Exercise Price in effect prior to such adjustment) by
the Warrant Exercise Price in effect prior to such adjustment and dividing the
product so obtained by the adjusted Warrant Exercise Price.
     (c) Consolidations, Mergers and Reorganization Events. In case of any
consolidation or merger to which the Corporation is a party other than a merger
or consolidation in which the Corporation is the continuing corporation, or in
case of any sale or conveyance to another corporation of the property of the
Corporation as an entirety or substantially as an entirety, or in the case of
any statutory exchange of securities with another corporation (including any
exchange effected in connection with a merger of a third corporation into the
Corporation), there shall be no adjustment under Subsection (a) of this
Section 7; but the Holder of each Warrant then outstanding shall have the right
thereafter to convert such Warrant into the kind and amount of shares of stock
and other securities and property which he would have owned or have been
entitled to receive immediately after such consolidation, merger, statutory
exchange, sale or conveyance had such Warrant been converted immediately prior
to the effective date of such consolidation, merger, statutory exchange, sale or
conveyance and, in any such case, if necessary, appropriate adjustment shall be
made in the application of the provisions set forth in this Section with respect
to the rights and interests thereafter of any Holders of the Warrant, to the end
that the provisions set forth in this Section shall thereafter correspondingly
be made applicable, as nearly as may reasonably be, in relation to any shares of
stock and other securities and property thereafter deliverable on the exercise
of the Warrant. The provisions of this Subsection shall similarly apply to
successive consolidations, mergers, statutory exchanges, sales or conveyances.

-4-



--------------------------------------------------------------------------------



 



     (d) Adjustments for Diluting Issues. In addition to the adjustments of the
Warrant Exercise Price provided above, the Warrant Exercise Price shall be
subjected to further adjustment from time to time as follows (the main operative
provision hereof is in Section 7(d)(iii) below):
               (i) Special Definitions:
                    (A) “Options” shall mean rights, options or warrants (other
than as excluded by Section 7(d)(i)(D) below) to subscribe for, purchase or
otherwise acquire either Common Stock or Convertible Securities (as defined
herein).
                    (B) “Original Issue Date” shall mean the date hereof.
                    (C) “Convertible Securities” shall mean securities (other
than as excluded by Section 7(d)(i)(D) below) convertible, either directly or
indirectly, into or exchangeable for Common Stock.
                    (D) “Additional Shares of Common Stock” shall mean all
shares of Common Stock issued (or, deemed to be issued) by the Corporation after
the Original Issue Date other than shares of Common Stock issued (or deemed to
be issued):
                         1. to employees, consultants or directors pursuant to
stock option, stock grant, stock purchase or similar plans or arrangements
approved by the Corporation’s Board of Directors;
                         2. as a dividend or other distribution in connection
with which an adjustment to the Warrant Exercise Price is made;
                         3. in a merger, consolidation, acquisition or similar
business combination that is approved by the Corporation’s Board of Directors;
                         4. pursuant to credit, lease or other commercial
financing arrangements with parties not affiliated with the Corporation that are
approved by the Corporation’s Board of Directors;
                         5. in exchange for technology or other non-cash assets
as approved by the Corporation’s Board of Directors;
                         6. pursuant to any rights or agreements outstanding on
the Original Issue Date (including those rights relating to the Series Notes and
the Series Warrants);
                         7. if the Holder agrees in writing that such shares
shall not constitute Additional Shares of Common Stock.
               (ii) Deemed Issue of Additional Shares of Common Stock. Except as
otherwise provided in Section 7(d), in the event the Corporation at any time or
from time to time after the Original Issue Date shall issue any Options or
Convertible Securities or shall fix a

-5-



--------------------------------------------------------------------------------



 



record date for the determination of any holders of any class of securities
entitled to receive any such Options or Convertible Securities, then the maximum
number of shares (as set forth in the instrument relating thereto without regard
to any provisions contained therein for a subsequent adjustment of such number)
of Common Stock issuable upon the exercise of such Options or, in the case of
Convertible Securities and Options therefor, the conversion or exchange of such
Convertible Securities, shall be deemed to be Additional Shares of Common Stock
issued as of the time of such issue or, in case such record date shall have been
fixed, as of the close of business on such record date, provided that in any
such case in which Additional Shares of Common Stock are deemed to be issued:
                    (A) no further adjustment in the Warrant Exercise Price
shall be made upon the subsequent issue of such Convertible Securities or shares
of Common Stock upon the exercise of such Options or conversion or exchange of
such Convertible Securities;
                    (B) if such Options or Convertible Securities by their terms
provide, with the passage of time or otherwise, for any increase or decrease in
the consideration payable to the Company, or increase or decrease in the number
of shares of Common Stock issuable upon the exercise, conversion or exchange
thereof, the Warrant Exercise Price computed upon the original issue thereof or
upon the occurrence of a record date with respect thereto, and any subsequent
adjustments based thereon, shall, upon any such increase or decrease becoming
effective, be recomputed to reflect such increase or decrease;
                    (C) upon the expiration of any such Option or any rights of
conversion or exchange under such Convertible Securities which shall not have
been exercised, the Warrant Exercise Price computed upon the original issue
thereof or upon occurrence of a record date with respect thereto, and any
subsequent adjustments based thereon, shall, upon such expiration:
                         1. in the case of Convertible Securities or Options for
Common Stock, be recomputed as though the only Additional Shares of Common Stock
issued were shares of Common Stock, if any, actually issued upon the exercise of
such Options or the conversion or exchange of such Convertible Securities, and
the consideration received therefor was the consideration actually received by
the Company for the issue of all such Options, whether or not exercised, plus
the consideration actually received by the Company upon such exercise, or for
the issue of all such Convertible Securities, whether or not converted or
exchanged, plus the additional consideration, if any, actually received by the
Company upon such conversion or exchange; and
                         2. in the case of Options for Convertible Securities,
be recomputed as though only the Convertible Securities, if any, actually issued
upon the exercise thereof were issued at the time of issue of such Options and
the consideration received by the Company for the Additional Shares of Common
Stock deemed to have been then issued was the consideration actually received by
the Company for the issue of all such Options, whether or not exercised, plus
the consideration deemed to have been received by the Company upon the issue of
the Convertible Securities with respect to which such Options were actually
exercised.

-6-



--------------------------------------------------------------------------------



 



                    (D) no readjustment pursuant to Section 7(d) shall have the
effect of increasing the Warrant Exercise Price to an amount which exceeds the
Warrant Exercise Price existing immediately prior to the original adjustment
with respect to the issuance of such Options or Convertible Securities, as
adjusted for any Additional Shares of Common Stock issued (or deemed to be
issued) between such original adjustment date and such readjustment date; and
                    (E) in the case of any Option or Convertible Security with
respect to which the maximum number of shares of Common Stock issuable upon
exercise or conversion or exchange thereof is not determinable, no adjustment to
the Warrant Exercise Price shall be made until such number becomes determinable.
               (iii) Adjustments for Issuance of Additional Shares of Common
Stock. If the Company, at any time after the issuance of this Warrant, shall
issue any Additional Shares of Common Stock (otherwise than as provided in the
Sections 7(a) and 7(c) above) at a price per share less than the applicable
Warrant Exercise Price then in effect or without consideration, then the
applicable Warrant Exercise Price upon each such issuance shall be adjusted to
that price (rounded to the nearest cent) determined by multiplying the
applicable Warrant Exercise Price then in effect by a fraction, (i) the
numerator of which shall be equal to the sum of (A) the number of shares of
Common Stock outstanding immediately prior to the issuance of such Additional
Shares of Common Stock plus (B) the number of shares of Common Stock (rounded to
the nearest whole share) which the aggregate consideration for the total number
of such Additional Shares of Common Stock so issued would purchase at a price
per share equal to the applicable Warrant Exercise Price then in effect, and
(ii) the denominator of which shall be equal to the number of shares of Common
Stock outstanding immediately after the issuance of such Additional Shares of
Common Stock.
                    In addition to the other limitations provided herein, the
provisions of this Section 7(d)(iii) shall not apply under any of the
circumstances for which an adjustment is provided in Sections 7(a), 7(b) or 7(c)
above. No adjustment of the applicable Warrant Exercise Price shall be made
under this Section 7(d) upon the issuance of any Additional Shares of Common
Stock which are issued pursuant to any Options or Convertible Securities if upon
the issuance of such Options or Convertible Securities (x) any adjustment shall
have been made pursuant to Section 7(d)(ii) above or (y) no adjustment was
required pursuant to this Section 7(d)(iii). No adjustment of the applicable
Warrant Exercise Price shall be made under this Section 7(d)(iii) in an amount
less than $.01 per share, but any such lesser adjustment shall be carried
forward and shall be made at the time and together with the next subsequent
adjustment, if any, which together with any adjustments so carried forward shall
amount to $.01 per share or more; provided, however, that upon any adjustment of
the applicable Warrant Exercise Price as a result of any dividend or
distribution payable in Common Stock or Convertible Securities or the
reclassification, subdivision or combination of Common Stock into a greater or
smaller number of shares, the foregoing figure of $.01 per share (or such figure
as last adjusted) shall be adjusted (to the nearest one-half cent) in proportion
to the adjustment in the applicable Warrant Exercise Price.
               (iv) Determination of Consideration. For purposes of this
Section 7(d), the consideration received by the Corporation for any Additional
Shares of Common Stock issued

-7-



--------------------------------------------------------------------------------



 



(or deemed to be issued) shall be computed as follows:
                    (A) Cash and Property. Such consideration shall:
                         (i) insofar as it consists of cash, be computed at the
aggregate amount of cash received by the Corporation;
                         (ii) insofar as it consists of securities and the value
of such securities is not determinable by reference to a separate agreement,
(A) if the securities are then traded on a national securities exchange or the
Nasdaq Stock Market (or a similar national quotation system), then the value
shall be computed based on the average of the closing prices of the securities
on such exchange or system over the thirty (30)-day period ending on the date of
receipt by the Corporation, (B) if the securities are actively traded
over-the-counter, then the value shall be computed based on the average of the
closing bid prices over the thirty (30) day ending on the date of receipt by the
Corporation, and (C) if there is no active public market, then the value shall
be computed based on the fair market value thereof on the date of receipt by the
Corporation, as determined in good faith by the Board of Directors;
                         (iii) insofar as it consists of property other than
cash and securities, be computed at the fair market value thereof at the time of
such issuance, as determined in good faith by the Board of Directors; and
                         (iv) if Additional Shares of Common Stock are issued
(or deemed to be issued) together with other shares or securities or other
assets of the Corporation for consideration which cover both, by the proportion
of such consideration so received, computed as provided in the immediately
preceding Sections 7(d)(iv)(A)(i), 7(d)(iv)(A)(ii) and 7(d)(iv)(A)(iii), as
determined in good faith by the Board of Directors.
                    (B) Options and Convertible Securities. The consideration
received by the Corporation for Additional Shares of Common Stock deemed to have
been issued pursuant to Section 7(d) relating to Option and Convertible
Securities, shall be the sum of (x) the total amount, if any, received or
receivable by the Corporation as consideration for the issue of such Options or
Convertible Securities, plus (y) the minimum aggregate amount of additional
consideration (as set forth in the instruments relating thereto, without regard
to any provision contained therein for a subsequent adjustment of such
consideration) payable to the Corporation upon the exercise of such Options or
the conversion or exchange of such Convertible Securities, or in the case of
Options for Convertible Securities, the exercise of such Options for Convertible
Securities and the conversion or exchange of such Convertible Securities.
     (e) Certificate as to Adjustments. Upon the occurrence of each adjustment
or readjustment of the Warrant Exercise Price or the number of Warrants covered
hereby pursuant to this Section 7, the Corporation, at its expense, shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to the Holder a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based. The Corporation shall, upon the written request at any
time

-8-



--------------------------------------------------------------------------------



 



of the Holder, furnish or cause to be furnished to the Holder a like certificate
setting forth (i) such adjustments and readjustments, (ii) the Warrant Exercise
Price at the time in effect, and (iii) the number of shares of Common Stock and
the amount, if any, of other property which at the time would be received upon
the exercise of this Warrant.
8. No Voting Rights. This Warrant shall not entitle the Holder to any voting
rights or other rights as a shareholder of the Corporation.
9. Notice of Transfer of Warrant or Resale of the Warrant Shares; Assumption
upon Merger.
     (a) Subject to the sale, assignment, hypothecation or other transfer
restrictions set forth in Section 3 hereof, the Holder, by acceptance hereof,
agrees to give written notice to the Corporation before transferring this
Warrant or transferring any Warrant Shares of such Holder’s intention to do so,
describing briefly the manner of any proposed transfer. Promptly upon receiving
such written notice, the Corporation shall present copies thereof to the
Corporation’s counsel. If in the opinion of such counsel the proposed transfer
may be effected without registration or qualification (under any federal or
state securities laws), the Corporation, as promptly as practicable, shall
notify the Holder of such opinion, whereupon the Holder shall be entitled to
transfer this Warrant or to dispose of Warrant Shares received upon the previous
exercise of this Warrant, all in accordance with the terms of the notice
delivered by the Holder to the Corporation; provided that an appropriate legend
may be endorsed on this Warrant or the certificates for such Warrant Shares
respecting restrictions upon transfer thereof necessary or advisable in the
opinion of counsel and satisfactory to the Corporation to prevent further
transfers which would be in violation of Section 5 of the 1933 Act and
applicable state securities laws; and provided further that the prospective
transferee or purchaser shall execute such documents and make such
representations, warranties and agreements as may be required solely to comply
with the exemptions relied upon by the Corporation for the transfer or
disposition of the Warrant or Warrant Shares.
     (b) If, in the opinion of the Corporation’s counsel, the proposed transfer
or disposition of this Warrant or such Warrant Shares described in the written
notice given pursuant to this Section 9 may not be effected without registration
or qualification of this Warrant or such Warrant Shares, the Corporation shall
promptly give written notice thereof to the Holder, and the Holder will limit
its activities in respect to such transfer or disposition as, in the opinion of
such counsel, are permitted by law.
     (c) Upon the consummation of the proposed Merger of the Corporation with
TVG, the rights and obligations of the Corporation under this Warrant shall be
assumed by TVG and any reference to the Corporation herein shall thereafter be
deemed to be a reference to TVG.
10. Fractional Shares. Fractional shares shall not be issued upon the exercise
of this Warrant, but in any case where the holder would, except for the
provisions of this Section, be entitled under the terms hereof to receive a
fractional share, the Corporation shall, upon the exercise of this Warrant for
the largest number of whole shares then called for, pay a sum in cash

-9-



--------------------------------------------------------------------------------



 



equal to the sum of (a) the excess, if any, of the Market Price of such
fractional share over the proportional part of the Warrant Exercise Price
represented by such fractional share, plus (b) the proportional part of the
Warrant Exercise Price represented by such fractional share. For purposes of
this Section and Section 3(b) above, the term “Market Price” with respect to
shares of Common Stock of any class or series means the last reported sale price
or, if none, the average of the last reported closing bid and asked prices on
any national or regional securities exchange or quoted in the National
Association of Securities Dealers, Inc.’s Automated Quotations System
(“Nasdaq”), or if not listed on a national or regional securities exchange or
quoted in Nasdaq, the closing bid price as reported by bigcharts.com (or if this
service is discontinued, such other reporting service acceptable to the Holder),
or if no quotations in such Common Stock are available, the fair market value of
the shares as determined in good faith by the Board of Directors of the
Corporation.
11. Registration Rights. Holder shall have registration rights for the Warrant
Shares as described in the Second Amended Registration Rights Agreement of this
same date.
12. Limitations on Exercise. Notwithstanding anything to the contrary contained
herein, the number of Warrant Shares that may be acquired by the Holder upon any
exercise of this Warrant (or otherwise in respect hereof) shall be limited to
the extent necessary to insure that, following such exercise (or other
issuance), the total number of shares of Common Stock then beneficially owned by
such Holder and its affiliates and any other persons whose beneficial ownership
of Common Stock would be aggregated with the Holder’s for purposes of Section
13(d) of the Exchange Act, does not exceed 9.99% of the total number of issued
and outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. This provision shall
not restrict the number of shares of Common Stock which a Holder may receive or
beneficially own in order to determine the amount of securities or other
consideration that such Holder may receive in the event of a merger, sale or
other transaction as contemplated in Section 7(c) of this Warrant. By written
notice to the Company, the Holder may waive the provisions of this Section 12 as
to itself, but any such waiver will not be effective until the 61st day after
delivery thereof.

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Sutura, Inc. has caused this Warrant to be signed by
its duly authorized officer and this Warrant to be dated September 7, 2005.

                  SUTURA, INC.    
 
           
 
  By        
 
     
 
   
 
      Anthony A. Nobles, President and    
 
      Chief Executive Officer    

-11-



--------------------------------------------------------------------------------



 



EXERCISE FORM
(To Be Executed by the Registered Holder in Order to Exercise the Warrant)
To: Sutura, Inc.
The undersigned hereby irrevocably elects to exercise the attached Warrant to
purchase for cash, ___of the shares issuable upon the exercise of such Warrant,
and requests that certificates for such shares (together with a new Warrant to
purchase the number of shares, if any, with respect to which this Warrant is not
exercised) shall be issued in the name of:

         
 
  NAME:    
 
       
 
       
 
  SOC. SEC. or
TAX I.D. NO.    
 
       
 
       
 
  ADDRESS:    
 
       
 
       
 
       
 
       

Date: ___, 20___.
  Signature *

 

*   The signature on the Notice of Exercise of Warrant must correspond to the
name as written upon the face of the Warrant in every particular without
alteration or enlargement or any change whatsoever. When signing on behalf of a
corporation, partnership, trust or other entity, please indicate your
position(s) and title(s) with such entity.

 



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
(To be Executed by the Registered Holder in Order to Transfer the Warrant)
To: Sutura, Inc.
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers
unto ___the right to purchase the securities of Sutura, Inc. to which the within
Warrant relates and appoints ___, attorney, to transfer said right on the books
of Sutra, Inc. with full power of substitution in the premises.

     
Dated: ___20___
   
 
  (Signature)
 
   
 
  Address:  
 
   
 
     
 
   

 